Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant' s arguments with respect to claims 1, 3-4, 7-11, and 13-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2011/0134348) in view of Basu et al. (US 2018/0284518).
Claims 1-4, 7-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
Regarding claim 1, Morishita et al. (figures 1-3) discloses an optical device comprising: 
a lower electrode (28); 
an insulating layer (14, 19, 24) provided on the lower electrode; 
upper electrodes (20b and 21, or 20c and 29) provided on the insulating layer; and 
variable conductivity patterns (21a, 20a) provided to be adjacent to the upper electrodes, respectively, on the insulating layer, 
wherein the upper electrodes comprise first and second electrodes that are alternately provided (20b and 21, or 20c and 29), 
a pitch between the first electrodes is identical to a pitch between the second electrodes, 
the second electrode is provided between the adjacent first electrodes, 
a distance between one of the adjacent first electrodes (first 20b) and the second electrode (first 21b) is a first length, a distance between another one of the adjacent first electrodes (second 20b) and the second electrode (third 21b) is a second length, and the second length differs from the first length.
Morishita et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Morishita et al. is silent regarding wherein the variable conductivity pattern comprises graphene having at least one layer.  Basu et al. (in at least figures 1-2) teaches wherein the variable conductivity pattern comprises graphene having at least one layer (see at least paragraphs 0064-0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Basu et al. in order to achieve an optical device having the ability to minimize the number of layers in the device, simplify the fabrication process, reduced optical path length and optimize the transmission.
Regarding claim 3, Morishita et al. (figures 1-3) discloses wherein the variable conductivity patterns comprise first and second variable conductivity patterns provided to be adjacent to the first and second electrodes, respectively.
Regarding claim 4, Morishita et al. (figures 1-3) discloses wherein each of the first variable conductivity patterns is in direct contact with one side of the first electrode, and each of the second variable conductivity patterns is in direct contact with the second electrode.
Regarding claim 7, Morishita et al. (figures 1-3) discloses wherein the first and second electrodes have an identical first width, each of the first variable conductivity patterns has a second width, and each of the second variable conductivity patterns has a third width different from the second width (20a, 21a).
Regarding claim 8, Morishita et al. (figures 1-3) discloses wherein the lower electrode is in a shape of a flat plate.
Regarding claim 9, Morishita et al. (figures 1-3) discloses wherein the upper electrodes are in a shape of a line that extends in a first direction, and the variable conductivity patterns extend in the first direction along the upper electrodes (along 12 and 13).
Regarding claim 10, Morishita et al. (figures 1-3) discloses wherein a first voltage is commonly applied to the first electrodes, a second voltage is commonly applied to the second electrodes, and the second voltage differs from the first voltage (pixel electrode 20 and common electrode 21).
The limitation, “wherein a first voltage is commonly applied to the first electrodes, a second voltage is commonly applied to the second electrodes, and the second voltage differs from the first voltage” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Morishita et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 11, Morishita et al. (figures 1-3) discloses an optical device comprising: 
a lower electrode (28); 
an insulating layer (14, 19, 24) provided on the lower electrode; 
upper electrodes (20b and 21, or 20c and 29) provided on the insulating layer; and 
variable conductivity patterns (21a, 20a) provided to be adjacent to the upper electrodes, respectively, on the insulating layer, 
wherein the upper electrodes comprise first and second electrodes that are alternately provided (20b and 21, or 20c and 29), 
 the variable conductivity patterns comprise first and second variable conductivity patterns that are provided to be adjacent to the first and second electrodes, respectively, 
the first and second electrodes have an identical first width, 
each of the first variable conductivity patterns has a second width, and 
each of the second variable conductivity patterns has a third width different from the second width.
Morishita et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Morishita et al. is silent regarding wherein the variable conductivity pattern comprises graphene having at least one layer.  Basu et al. (in at least figures 1-2) teaches wherein the variable conductivity pattern comprises graphene having at least one layer (see at least paragraphs 0064-0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Basu et al. in order to achieve an optical device having the ability to minimize the number of layers in the device, simplify the fabrication process, reduced optical path length and optimize the transmission.
Regarding claim 13, Morishita et al. (figures 1-3) discloses wherein a pitch between the first electrodes is identical to a pitch between the second electrodes.
Regarding claim 14, Morishita et al. (figures 1-3) discloses wherein the upper electrodes are in a shape of a line that extends in a first direction, and the variable conductivity patterns extend in the first direction along the upper electrodes.
Regarding claim 15, Morishita et al. (figures 1-3) discloses wherein the first and second electrodes are alternately provided in a second direction that intersects the first direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871